402 F.2d 264
UNITED STATES of America, Appellee,v.Harrison Thomas PENNY, Appellant.
No. 12173.
United States Court of Appeals Fourth Circuit.
October 11, 1968.

Ronald B. Zedd, Norfolk, Va., (Court-appointed counsel) on the brief for appellant.
C. V. Spratley, Jr., U. S. Atty., and James A. Oast, Jr., Asst. U. S. Atty., on the briefs for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This appeal from a conviction for mail theft, 18 U.S.C. § 1708, is frivolous. The judgment of the District Court is affirmed without oral argument.


2
Penny was indicted for stealing from an authorized depository for mail matter "a letter addressed to Louise Artis for William E. Johnson * * *." Copious evidence was introduced to show that Penny had stolen from an authorized mail depository an envelope containing a check made out to Louise Artis for William E. Johnson, and he was convicted of the offense charged. He argues that he was indicted for stealing a "letter" but convicted of theft of a "check," which was introduced into evidence. The window envelope apparently had been discarded by the thief.


3
It suffices to say that Penny's offense was clearly within the statutory proscription; the theft of the letter was amply proved, and any contention that he was not adequately forewarned of the offense for which he was tried and convicted does not merit an answer.


4
Affirmed.